Case 1:20-cr-00179-DLC Document 202 Filed 03/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 20cr179-3 (DLC)

 

-VvV- : ORDER
MARYLYNN PENBEUETA,

Defendant.

DENISE COTE, District Judge:

A change of plea is scheduled to occur on March 31, 2021 at
2:00 PM. Due to the COVID-19 pandemic, the defendant may have
the option of appearing in court or through a videoconference.
Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
question by 5:00 PM on March 29, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

If the defendant consents to have the proceeding occur as a
videoconference, please complete and file on ECF the written
consent form attached to this Order if it is feasible to do so.

Dated: New York, New York
March 25, 20271

desaueas Li |

NISE COTE
United Stdtes District Judge

 
